        Case 1:20-cr-00430-MKV Document 15 Filed 09/14/20 Page 1 of 4

United States v. Damien Matthews                                    September 7, 2020
Hon. Mary Kay Vyskocil                                                    Page 1 of 4




                                                      September 7, 2020

By ECF                                                           USDC SDNY
                                                                 DOCUMENT
Honorable Mary Kay Vyskocil                                      ELECTRONICALLY FILED
United States District Judge                                     DOC #:
Southern District of New York                                    DATE FILED: 9/14/2020
500 Pearl Street
New York, NY 10007

Re:   United States v. Damien Matthews, 20 Cr. 430 (MKV)

Honorable Judge Vyskocil:

       On August 25, 2020, Damien Matthews was indicted in the above-captioned
case. The unusual circumstances of the indictment—that the grand jury was sitting
in White Plains as opposed to Manhattan while many residents of the Southern
District of New York were practicing social distancing and limiting their public
interactions and engagements due to the COVID-19 pandemic—may have
compromised Mr. Matthews’ right to a grand jury selected from a fair cross-section of
the community. Accordingly, through this letter, Mr. Matthews respectfully requests
access to the records and papers used in connection with the constitution of the
Master and Qualified Jury Wheels in the United States District Court for the
Southern District of New York, pursuant to the Fifth and Sixth Amendments to the
United States Constitution and the Jury Selection and Service Act (“JSSA”), 28
U.S.C. §§ 1867(a) and (f).

       Section 1867(f) of Title 28 of the United States Code allows a defendant to
“inspect, reproduce, and copy… records or papers [used by the commission or clerk in
connection with the jury selection process] at all reasonable times during the
preparation and pendency of … a motion” to challenge the composition of the jury on
the ground that it failed to reflect a fair cross-section of the community. 28 U.S.C.
§§ 1867(a), (f); see also Test v. United States, 420 U.S. 28, 30 (1975). Inspection of
such materials is essential to a defendant’s ability to determine whether he has a
potentially meritorious challenge. Id. Therefore, “an unqualified right to inspection
is required not only by the plain text of the statute, but also by the statute's overall
purpose of insuring ‘grand and petit juries selected at random from a fair cross section
of the community.’” Id. (quoting 28 U.S.C. § 1861(d)).

      In order to invoke the right to inspect under 28 U.S.C. § 1867(f) and “[t]o avail
        Case 1:20-cr-00430-MKV Document 15 Filed 09/14/20 Page 2 of 4

United States v. Damien Matthews                                     September 7, 2020
Hon. Mary Kay Vyskocil                                                     Page 2 of 4

himself of [the] right of access to otherwise unpublic jury selection records, a litigant
need only allege that he [or she] is preparing a motion challenging the jury selection
procedures.” United States v. Alden, 776 F.2d 771, 773 (8th Cir. 1985) (internal
citations omitted). Mr. Matthews is not required to make any showing with respect
to probabilities of success of such a motion. See, e.g., United States v. Williamson,
903 F.3d 124, 133 (D.C. Cir. 2018); United States v. Royal, 100 F. 3d 1019, 1025 (1st
Cir. 1996); see also United States v. Gotti, 2004 WL 2274712 (S.D.N.Y. 2004) (granting
motion for discovery even absent any showing that information would reveal a
violation).

       Pursuant to § 1867(a), a defendant may raise a JSSA challenge “before the voir
dire examination begins, or within seven days after the defendant discovered or could
have discovered, by the exercise of diligence, the grounds therefore, whichever is
earlier.” See 28 U.S.C. § 1867(a). Although the Second Circuit Court of Appeals has
not considered “what constitutes the timely filing of a motion pursuant to the JSSA
related to the composition of a grand jury,” some courts have determined that the
statute requires an attempt to inspect grand jury records within seven days of the
filing of an indictment. See United States v. Saipov, 17 Cr. 722 (VSB), 2020 WL
915808, at *2 (S.D.N.Y. Feb. 26, 2020) (citing cases from the Eleventh Circuit Court
of Appeals, the Northern District of Florida, and the Western District of New York).
In Mr. Matthews’ case, although he was indicted on August 25, 2020, he was not
informed of that indictment and appointed counsel until September 1, 2020.
Accordingly, I ask the Court to grant this timely request for inspection of records,
made within seven days of Mr. Matthews’ presentment and my appointment as his
counsel.

       The records I seek will be largely duplicative of records produced by the
Southern District Office of Jury Administration in response to a demand, similar to
Mr. Matthews’, filed in United States v. Balde, 20 Cr. 281 (KPF). In Balde, the
Government acknowledged that similar records requests had been filed in a number
of other cases indicted in the Southern District since the start of the COVID-19
pandemic that would necessitate production of the same set of records: “To the extent
the Government is ordered to produce all or some of the records produced in this case
in other cases, the Government can facilitate those productions without further
burdening the Jury Administrator or requiring that she make multiple, duplicative
productions.” Balde, 20 Cr. 281 (KPF), ECF No. 29. I therefore request, and
anticipate that the Government will be able to provide me with, a copy of the same
Jury Administration records produced in the Balde case. I also participated in and
reviewed the transcript of a June 30, 2020 telephone conference in the Balde case,
during which Judge Failla posed questions to Linda Thomas, the Southern District
Jury Administrator. Much of the information shared during that call will bear on
Mr. Matthews’ indictment as well.

      However, it is my understanding that Mr. Matthews was indicted by a different
        Case 1:20-cr-00430-MKV Document 15 Filed 09/14/20 Page 3 of 4

United States v. Damien Matthews                                     September 7, 2020
Hon. Mary Kay Vyskocil                                                     Page 3 of 4

grand jury from the grand jury that indicted the defendant in Balde, a grand jury
initially impaneled in January 2019 as opposed to November 2019. Accordingly, I
request access to the following additional information from the Office of Jury
Administration:

   1. A description of any changes from the February 13, 2009 Amended Plan for the
      Random Selection of Grand and Petit Jurors in the United States District
      Court for the Southern District of New York—other than Chief Judge
      McMahon’s orders, 20 Misc. 168 and 20 Misc. 221—since June 30, 2020.

   2. Any order of the Court since June 30, 2020 that affects the previous procedures
      or the Jury Plan for the grand jury or creation of the grand jury because of the
      Covid-19 pandemic.

   3. The jury division chosen for the grand jury in this case.

   4. A description of whether there were any grand juries sitting in Manhattan
      when the indictment was returned in this case.

   5. The date when grand jurors were summoned in this case.

   6. The number of persons summoned from the Qualified Jury Wheel to be
      considered as grand jurors in this case.

   7. The juror number only (and not name or address) for persons selected as
      potential grand jurors in this case.

   8. The juror qualification and summons forms for persons summoned to
      potentially become grand jurors in this case.

   9. The disposition of each summoned potential grand juror in this case as to
      excusal, deferment, disqualification or selection as described in the Jury Plan.

        Once the jury records are obtained, I will be able to retain a statistician to
analyze them and determine whether the Southern District’s jury plan procedures
violate the right of Mr. Matthews to a jury selected at random from a fair cross-section
of the community. He will do so by comparing the grand jury records with appropriate
contemporary census data. If the records, after meaningful review, reveal grounds
for a challenge under § 1867(a), Mr. Matthews will raise one at that time.

      Finally, I do not seek any personal identifying information for the individuals
whose records are maintained by the jury clerk’s office. As such, the full set of records
should be provided in the manner I request. See Saipov, 2020 WL 915808 at *3
(granting similar request in full).
        Case 1:20-cr-00430-MKV Document 15 Filed 09/14/20 Page 4 of 4

United States v. Damien Matthews                                          September 7, 2020
Hon. Mary Kay Vyskocil                                                          Page 4 of 4

                                           Respectfully submitted,

                                           /s/ Ariel Werner
                                           Ariel Werner
                                           Assistant Federal Defender
                                           (212) 417-8770

CC:   Assistant U.S. Attorney Kaylan Lasky




With the consent of the Government, the Motion is GRANTED. The
Government should facilitate the production of the materials requested herein
to the Defendant. SO ORDERED.

                    9/14/2020
